I cannot concur with Mr. Justice Cothran in his opinion in this case. Wilson v.Railway Co., 65 S.C. 421; 43 S.E., 964, is binding authority. Unquestionably this Court had the right to overrule a case that has erroneously stated the law. Whether the measure of damages is the value of the thing destroyed or the difference in value before and after the fire is, in my judgment, immaterial in this case. It is just as impossible for a witness to estimate the actual as the comparative values, when the value of the thing destroyed is not known. For this reason the iron safe clause is put into policies insuring merchandise and valued policies are required for houses. Stumpage in timber transactions is by no means a guess. The stump, the top, and the distance between the two affords those who understand the matter a reasonably certain basis of calculation.
I am bound by Wilson v. Railway, and therefore dissent.
MR. CHIEF JUSTICE GARY dissents.